GIERKE, Judge,
joined by CRAWFORD, Judge, dissenting:
22. I believe that the majority elevates the staff judge advocate (SJA)’s post-trial recommendation into something that Congress did not intend. In the process, the majority turns Article 60(c)(3), Uniform Code of Military Justice, 10 USC § 860(c)(3) (1983), and RCM 1107(c), Manual for Courts-Martial, United States, 1984, on their heads.
The underlying concept embodied in Article 60(c)(3) (1983) and RCM 1107(c) is that a finding is approved unless expressly disapproved. The majority holds that, if findings are summarized at all, a finding is disapproved unless expressly mentioned by the SJA
Before the 1983 revisions, Article 60 provided simply that “the record shall be forwarded to the convening authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or any officer exercising general court-martial jurisdiction.” Article 64 provided, “Unless [the convening authority] indicates otherwise, approval of the sentence is approval of the findings and sentence.” The implementing provisions of the Manual for Courts-Martial provided: ‘When any part of the sentence is to be approved, mention will be made in the action only of those findings or parts of findings which are to be disapproved.... Approval of the sentence, standing alone, constitutes approval of all findings of guilty.” Para. 89c (3), Manual for Courts-Martial, United States, 1969 (Revised edition); para. 89c (3), Manual for Courts-Martial, United States, 1951.
23. In 1983, Article 60 was expanded. Article 60(a) now provides: “The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.” Article 60(c)(2) (1983) provides: “Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act under this section.” Article 60(c)(3) (1983) provides: “Action on the findings of a court-martial by the convening authority or other person acting on the sentence is not required,” but it provides further that such person may “dismiss any charge or specification by setting aside a finding of guilty thereto; or ... change a finding of guilty” to a conviction of a lesser-included offense.
The rules implementing Article 60 (1983) state that “[a]ction on the findings is not required,” but the action on the sentence “shall be explicitly stated.” RCM 1107(c) and (d)(1). In short, Article 60 (1983) and its implementing rules in the Manual for Courts-Martial retained the procedure by which findings were implicitly approved unless expressly disapproved.
24. Until this Court’s cryptic decision in United States v. Depew, 35 MJ 235 (CMA 1992) (summary disposition), the absence of express approval of findings was not considered a jurisdictional impediment to action by a Court of Military Review. See United States v. Jenkins, 46 CMR 452 (ACMR 1972), aff'd on other grounds, 22 USCMA 311, 46 CMR 311 (1973). To the extent that Depew elevates an SJA’s mistake into an impediment to the Court of Military Review’s jurisdiction, Depew should be overruled.
The 1983 amendment of Article 60 was intended to remove the SJA’s post-trial recommendation from the appellate process. See H. R. Rep. No. 549, 98th Cong., 1st Sess. 14 (1983), reprinted in 1983 U.S.Code Cong. & Admin News 2177, 2180. The majority opinion reinserts it, contrary to the intent of Congress. See United States v. Beaudin, 35 MJ 385, 389 (CMA 1992) (Gierke, J., concurring in part and in the result).
The underlying premise of the majority opinion is that the convening authority knows only what is in the SJA’s post-trial recommendation. That premise is factually flawed in this case. Here, the convening authority had several sources of knowledge about appellant’s court-martial. Article 60(a) (1983) and RCM 1101(a) require that the trial counsel notify the convening authority of the findings and sentence immediately after the trial. RCM 1107(b)(3)(A)(i) expressly requires the convening authority to consider the result of trial before taking action. There has been no suggestion that Article 60(a), RCM *3471101(a), and RCM 1107(b)(3)(A)(i) were not followed here. Furthermore, the convening authority in this case personally signed the referral of the charges instead of having the referral signed by someone else at his direction. Finally, there was a pretrial agreement in this case which obligated appellant to plead guilty to the offenses omitted from the SJA’s recommendation. I am not prepared to assume that the convening authority was ignorant of the terms of the agreement.
25. The majority acknowledges the convening authority’s repeated and personal involvement in this case but adheres to the fiction that he knew only what the SJA told him in the post-trial recommendation. The majority summarily dismisses the facts that the convening authority personally signed the referral order, negotiated a pretrial agreement, and received the required report of the result of the court-martial by surmising that “[t]he first of these — referral—assuredly occurred months before the convening authority takes his post-trial action.” Likewise, the majority dismisses trial counsel’s report immediately after the court-martial because they surmise that “[t]hat report is weeks and most often months prior to the convening authority’s taking his action.” 40 MJ at 342 n. 5. This is more legal fiction, belied by fact. The convening authority referred these charges on March 4, 1992, accepted the offer to plead guilty on April 10, and received the trial counsel’s report on April 15. He took his action on May 15. Barely a month passed between the referral and the trial, and exactly a month passed between the trial and his action. Furthermore, the caption on the special court-martial order reflects that it was only the sixth order published in calendar year 1992 — not exactly indicative of a court-martial mill. Under the facts of this case, I cannot accept the majority’s fiction of the ignorant convening authority.
26. The characterization of the corrected court-martial order as a withdrawal and republication of the convening authority’s action is still more fiction. 40 MJ at 343. The order was authenticated by Lieutenant Commander (LCDR) Geiser, the SJA whose defective post-trial recommendation precipitated this case. What happened in this case is abundantly clear: LCDR Geiser, the author of both the post-trial recommendation and the court-martial promulgating order, discovered his omission and corrected it. It is uncontroverted that the wording of the original convening authority’s action remained unchanged.
27. There are two persons in this case who know what the convening authority intended: the convening authority himself and his staff judge advocate, LCDR Geiser. By correcting the promulgating order, LCDR Geiser documented what the convening authority intended. There is no evidence to the contrary.
This ease illustrates the wisdom of the waiver rule in RCM 1106(f)(6). The adjudged sentence was less than the pretrial agreement allowed. It would have been disadvantageous to appellant for his defense counsel to point out that appellant was convicted of more offenses than those indicated by the SJA’s recommendation. If the convening authority did not grant clemency on the basis of the charges reflected in the post-trial recommendation, he certainly would not have granted clemency based on additional misconduct not reflected in the post-trial recommendation. Thus, even conceding that the SJA erred, there is no possibility of prejudice in this case.
I would affirm the decision of the United States Navy-Marine Corps Court of Military Review.